Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-7, 16 and 18-20 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Green Chem.’2012).
This reference discloses the following STN/CAS compound(s):

    PNG
    media_image1.png
    113
    152
    media_image1.png
    Greyscale

RN   1403876-61-8  ZCAPLUS     
CN   Oxazole, 2-[2-[(1E)-2-[4-(1,1-dimethylethyl)phenyl]ethenyl]-6-
     methylphenyl]-4,5-dihydro-4,4-dimethyl-  (CA INDEX NAME)
  

    PNG
    media_image2.png
    279
    326
    media_image2.png
    Greyscale

RN   1403876-65-2  ZCAPLUS
CN   Oxazole, 2-[2-[(1E)-2-[4-(1,1-dimethylethyl)phenyl]ethenyl]-6-
     methylphenyl]-4,5-dihydro-  (CA INDEX NAME)

    PNG
    media_image3.png
    279
    326
    media_image3.png
    Greyscale

The compounds read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arockiam et al. (Green Chem.’2011).
This reference discloses the following STN/CAS compound(s):
RN   1187529-30-1  ZCAPLUS     
CN   1H-Pyrazole, 1-[2-[(1E)-2-[4-(1,1-dimethylethyl)phenyl]ethenyl]phenyl]- 
     (CA INDEX NAME)
  

    PNG
    media_image4.png
    279
    326
    media_image4.png
    Greyscale

The compounds read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeda et al. (J’nal Org. Chem.’2009).
This reference discloses the following STN/CAS compound(s):
RN   1187529-30-1  ZCAPLUS     
CN   1H-Pyrazole, 1-[2-[(1E)-2-[4-(1,1-dimethylethyl)phenyl]ethenyl]phenyl]- 
     (CA INDEX NAME)
  

    PNG
    media_image5.png
    279
    326
    media_image5.png
    Greyscale

The compounds read on the instant claim.  Since this reference teaches the exact compound, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Green Chem.’2012).
Applicants claim compounds of the following formula:
 	
    PNG
    media_image6.png
    142
    280
    media_image6.png
    Greyscale

wherein all the variables are defined in the claim.  
This reference discloses a generic group of compounds, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 1-7, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arockiam et al. (Green Chem.’2011).
This reference discloses a generic group of compounds, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it .
Claims 1-7, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Umeda et al. (J’nal Org. Chem.’2009).
This reference discloses a generic group of pyrazolopyrazine compounds, which embraces Applicants’ claimed compounds.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima .
Conclusion
Claims 1-7, 16 and 18-20 are pending.  Claims 1-7, 16 and 18-20 are rejected. Claims 18-20 are rejected because the claims refer back to a rejected claim or is dependent on a rejected claim. No claims are allowed.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL V WARD/Primary Examiner, Art Unit 1624